DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2017/0250732 A1 to Bowler et al.
Regarding Claim 1, Bowler discloses a method of transporting digital data over coaxial cable (Fig. 7, digital data network over coax (104)) comprising converting digital signals associated with data into data electrical signals (¶ 36, data is transmitted over a plurality of RF channels), positioning at least one repeater station along a coaxial cable (Fig. 7, ¶ 63, expander (704) is a repeater placed along the coax (104) network), restoring digital signals from the data electrical signals at the repeater station (¶ 63, expander (704) receives RF signal and converts it to a digital signal), and converting the digital signals back into data electrical signals at the repeater station for onward transmission (¶ 63, expander (704) then remodulates and upconverts the digital bits to an RF signal for transport over the coax network).
Claim 2, Bowler discloses wherein a plurality of repeater stations are disposed at spaced-apart intervals along the coaxial cable (¶ 65, multiple expanders (704) can be present in series to extend the reach of the system.)
Regarding Claim 3, Bowler discloses wherein the digital signals are Ethernet signals (¶¶ 42-43, data may be Ethernet.)
Regarding Claim 4, Bowler discloses wherein the data electrical signals are bi-directional, conveying data upstream and downstream (Fig. 7, bidirectional data flow to and from consumers.)
Regarding Claim 5, Bowler discloses wherein each repeater station comprises a receiver and transmitter, the receiver receiving data electrical signals and restoring these into digital signals with the transmitter converting the digital signals back into data electrical signals for onward transmission (¶ 63, RF signals are received, downconverted and demodulated, then remodulated, upconverted and transmitted.)
Regarding Claim 6, Bowler discloses wherein the repeater station comprises an EOC transceiver (¶¶ 42-43, Ethernet data is carried, thus the expander (repeater, 704) transceives Ethernet.)
Regarding Claim 7, Bowler discloses wherein the data electrical signals have a frequency of at least 2GHz (¶ 38, frequencies up to 2150 MHz.)
Regarding Claim 8, Bowler discloses wherein the data electrical signals are conveyed with separate non-overlapping electrical signals of lower frequency (¶ 38, data frequencies are selected to not conflict with television frequencies.)
Claim 10, Bowler discloses a network comprising coaxial cables using the method set out in claim 1 (Fig. 7, coax network.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2017/0250732 A1 to Bowler et al. and United States Patent Application Publication 2003/0157885 A1 to Lukkarila et al. 
Regarding Claim 9, Bowler does not expressly disclose wherein the repeater stations are located with amplifiers within a coaxial cable network.
Lukkarila discloses a similar system where a data connection is added to a CATV coaxial network.  Repeaters are located with amplifiers in the coaxial network (Fig. 1) allowing the data to bypass the amplifiers used for the CATV signals.
Before the filing date of the instant application, it would have been obvious for a person of ordinary skill in the art to use repeater stations located with amplifiers within a coaxial cable network (as disclosed by Lukkarila) in the system disclosed by Bowler.  The suggestion/motivation would have been to add a data network to be added to an existing CATV network by bypassing the data signals around the CATV amplifiers (Abstract.)
Lukkarila and Bowler are from the same art with respect to coaxial communications networks, and are therefore analogous art.
Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL G DOBSON/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        06/04/2021